      Case 1:21-cv-00261-WHA-KFP Document 8 Filed 06/14/21 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF ALABAMA
                         SOUTHERN DIVISION
                                 \
MADELINE PEAGLER, #243265,        )
                                  )
    Plaintiff,                    )
                                  )
v.                                )     CASE NO. 1:21-CV-261-WHA-KFP
                                  )
HOUSTON COUNTY JAIL and JASON     )
SMOAK,                            )
                                  )
    Defendants.                   )

                                          ORDER

        On May 20, 2021, the Magistrate Judge entered a Recommendation (Doc. #7) to

which no timely objections have been filed. After an independent review of the file and

upon consideration of the Recommendation, it is ORDERED that:

       1. The Recommendation of the Magistrate Judge is ADOPTED.

       2. This case is DISMISSED without prejudice for Plaintiff’s failure to prosecute

and obey orders of this court;

       3. Other than the filing fee assessed to Plaintiff in this case, no costs are taxed.

       A separate Final Judgment will be entered.

       DONE this 14th day of June, 2021.



                             /s/ W. Harold Albritton
                             SENIOR UNITED STATES DISTRICT JUDGE
